A special election was called by the city of Bremerton for December 7, 1936, to authorize a tax levy of seven mills in addition to the levy authorized by the terms of initiative No. 9, known as the forty mill limit law, chapter 2, Laws of 1935, p. 8.
Since the 1936 city levy had been made in the preceding October, the excess levy authorized would have to be included in the 1937 levy, to be made in October of that year. The excess levy was approved by the requisite number of voters, and the question raised by this appeal is whether this authorization will sustain an excess levy to be made in October, 1937.
After enumerating the maximum levies permitted to the various political subdivisions of the state, initiative No. 94 provides:
"That any county, school district, road district, city or town shall have the power to levy taxes at a rate in excess of the rate specified in this act, when authorized so to do by the electors of such county, school district, *Page 68 
road district, city or town by a three-fifths majority of those voting on the proposition at a special election, to be held in the year in which the levy is made, and not oftener than once in such year, . . ." (Rem. Rev. Stat. (Sup.), § 11238-1a [P.C. § 6882-77b].)
It seems to me the language of the proviso plainly implies that the authorizing election must be held in the calendar year in which the levy is made. The majority opinion states that ordinarily the term "year," when used in a statute, is presumed to refer to the calendar year, but that, if the context in which it is used indicates that the legislative intent was otherwise, the term may be construed to mean fiscal year, a period of three hundred and sixty-five days, or twelve months.
There is nothing in the context here requiring a departure from the ordinary meaning of the term. Those who drafted the law must have had in mind the state's general fiscal and tax structure, which provides for the levy of taxes in the early part of October to carry on government in the various taxing districts during the succeeding calendar year. If an excess millage is to be embodied in the October levy, it must be authorized at a special election held before the levy and in the year in which the levy is made. In more than one place in our general statutes the term "fiscal year" is defined, as, for instance, in Rem. Rev. Stat., § 9963 [P.C. § 6617]: "June 30 shall end the fiscal year of school districts and December 31 of all other taxing districts."
Again, Rem. Rev. Stat., § 11242 [P.C. § 6882-81], part of statute governing the levying and collection of taxes, defines the fiscal year as commencing on January 1 and ending on December 31 in each year.
It may be that the construction placed upon the proviso by the majority will, under some conditions, prove more convenient for municipalities holding their general *Page 69 
elections in December, but we are here concerned with the law as the electors made it, not with a law that should have been made.
I feel constrained to dissent.
STEINERT, C.J., concurs with GERAGHTY, J.